--------------------------------------------------------------------------------

Exhibit 10.3
 
EXCLUSIVE LICENSE AGREEMENT


dated February 7, 2006


between


GLYCOSAN BIOSYSTEMS, Inc.


and


UNIVERSITY OF UTAH RESEARCH FOUNDATION

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE l. DEFINITIONS
1
   
ARTICLE 2. LICENSE GRANT
2
   
ARTICLE 3. TERM OF AGREEMENT
3
   
ARTICLE 4. FEES & ROYALTIES
3
   
ARTICLE 5. COMMERCIAL DILIGENCE & MILESTONES
4
   
ARTICLE 6. EQUITY OWNERSHIP
5
   
ARTICLE 7. CONFIDENTIALITY
5
   
ARTICLE 8. QUARTERLY & ANNUAL REPORTS
6
   
ARTICLE 9. PAYMENTS, RECORDS AND AUDITS
6
   
ARTICLE 10. PATENT PROSECUTION AND MAINTENANCE
7
   
ARTICLE 11. PATENT MARKING
8
   
ARTICLE 12. TERMINATION BY LICENSOR
8
   
ARTICLE 13. TERMINATION BY LICENSEE
8
   
ARTICLE 14. DISPOSITION OF LICENSED PRODUCTS ON HAND
9
   
ARTICLE 15. WARRANTY BY LICENSOR
9
   
ARTICLE 16. INFRINGEMENT
9
   
ARTICLE 17. INSURANCE
10
   
ARTICLE 18. WAIVER
10
   
ARTICLE 19. ASSIGNABILITY
10
   
ARTICLE 20. INDEMNIFICATION BY LICENSEE
10
   
ARTICLE 21. INDEMNIFICATION BY LICENSOR
11
   
ARTICLE 22. NOTICES
11
   
ARTICLE 23. REGULATORY COMPLIANCE
11
   
ARTICLE 24. GOVERNING LAW
12
   
ARTICLE 25. RELATIONSHIP OF PARTIES
12
   
ARTICLE 26. USE OF NAMES
12
   
ARTICLE 27. DISPUTE RESOLUTION
12
   
ARTICLE 28. GENERAL PROVISIONS
13
   
EXHIBIT “A”
15
   
Patent Rights
15
   
EXHIBIT “B”
16
   
LICENSE TO THE UNITED STATES GOVERNMENT
16
   
EXHIBIT “C”
17
   
Quarterly Report
17
   
EXHIBIT “D
18
   
Due Diligence
18


 
 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT


THIS LICENSE Agreement (“AGREEMENT”) is entered into this 7th day of February,
2006 by and between the UNIVERSITY OF UTAH RESEARCH FOUNDATION, a Utah
non-profit corporation, having its principal place of business at 615 Arapeen
Drive, Suite 310, Salt Lake City, UT 84108, hereinafter referred to as
“Licensor,” and Glycosan BioSystems, Inc., having its principal place of
business at PO Box 2321, Park City, UT 84060, hereinafter referred to as
“Licensee.”


WITNESSETH


WHEREAS, certain inventions, generally characterized as and assigned University
of Utah identification number U-3405, “In situ Crosslinkable Synthetic
Extracellular Matrices”, and U-3656, “Novel Chemical Modifications of
Hyaluronan”, hereinafter collectively referred to as “the INVENTION”, have been
made in the course of research at the University of Utah conducted by Glenn
Prestwich, Xiao-Zhang Shu, Yi Luo, Kelly Kirker and Yanchun Liu and are Covered
By Patent Rights (as defined below);


WHEREAS, Licensor desires that the Patent Rights be developed and utilized to
the fullest extent so that their benefits can be enjoyed by the general public;


WHEREAS, Licensee wishes to obtain from Licensor a license under certain rights
for the commercial development, production, manufacture, use and sale of the
Patent Rights, and Licensor is willing to grant such a license upon the terms
and conditions hereinafter set forth;


WHEREAS, the Patent Rights were developed in the course of research sponsored in
part by the U.S. Government, and as a consequence are subject to overriding
obligations of Licensor to the U.S. Government;


NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the parties hereby agree as follows:


ARTICLE l. DEFINITIONS


1.1            “Affiliate” means any person or Entity that controls, is
controlled by, or is under common control with Licensee, directly or indirectly.
For purposes of this definition, “control” and its various inflected forms means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or Entity, whether
through ownership of voting securities, by contract or otherwise.


1.2            “…Covered By…” shall mean a Licensed Product that, when made,
used, or sold, or a Licensed Method that, when practiced, would constitute, but
for the license granted to Licensee pursuant to this Agreement, an infringement
of any claim or claims included within the Patent Rights.


1.3            “Effective Date” means the date on which the license issue fee is
paid. If such fee is not paid within twenty one (21) days of license execution
this Agreement will terminate.


1.4            “Entity” means a corporation, an association, a joint venture, a
partnership, a trust, a business, an institution, an individual, a government or
political subdivision thereof, including an agency, or any other organization
that can exercise independent legal standing.


1.5            “Fair Market Value” means the cash consideration which Licensee
or its Sublicensee would realize from an unAffiliated, unrelated buyer in an
arm’s length sale of an identical item sold in the same quantity, under the same
terms, and at the same time and place.


1.6            “Field of Use” shall mean exclusive use all of Patent Rights
excluding human and animal therapeutics, animal health, medical devices and
pharmaceutical uses and applications.

 
1

--------------------------------------------------------------------------------

 

1.7            “Insolvent” means being unable to meet one’s debt obligations to
another Entity as such debt obligations become due and not being able to provide
reasonable financial assurances of becoming able to meet such obligations.


1.8            “Licensed Method” shall mean any method, procedure, process or
other subject matter, the manufacture, use or sale of which is Covered By any
claim or claims included within the Patent Rights.


1.9            “Licensed Product” shall mean any product, apparatus, kit or
component part thereof, or any other subject matter the manufacture, use or sale
of which is Covered By any claim or claims included within the Patent Rights.


1.10          “Net Sales” shall mean gross revenue, monies, cash equivalent
and/or transfer for any consideration, including revenue neutral remuneration
received by Licensee, Affiliates or in the case of a sublicense by Sublicensee
(as defined below), for (a) any Licensed Product sold or leased, and (b)
services performed using any Licensed Product or Licensed Method, in all cases,
net of the sum of the following items directly attributable to the sale of such
Licensed Product or Licensed Method and specifically identified on the invoice,
and borne by the seller : (1) cash, trade or quantity discounts actually
allowed; (2) sales, use, tariff, customs duties or other excise taxes directly
imposed upon particular sales; (3) outbound transportation charges prepaid or
allowed; and (4) allowances or credits to third parties for rejections or
returns. A Licensed Product and services performed using a Licensed Product or
Licensed Method shall be considered sold when billed out or invoiced or, if not
invoiced, when delivered or performed. There shall be no deductions from Net
Sales for costs of commissions or collections.


1.11          “Patent Rights” shall mean and include all of the following
Licensor intellectual property: The United States patents and/or patent
applications listed in Exhibit “A”; United States patents issued from the
applications listed in Exhibit “A” and from divisionals and continuations (other
than continuations-in-part) of these applications and any reissues of such
United States patents; claims of continuation-in-part applications and patents
directed to subject matter specifically described in the applications listed in
Exhibit “A”; and claims of all foreign applications and patents which are
directed to subject matter specifically described in the United States patents
and/or patent applications listed in Exhibit “A”.


1.12          “Sublicensee” means any party other than an Affiliate that enters
into an agreement or arrangement with Licensee or receives a license grant from
Licensee under the Licensed Patents to manufacture, have manufactured, offer for
sale, sell, lease, and/or import the Licensed Product or Licensed Method,
subject to the then-current applicable article, item, service, technology, and
technical data-specific requirements of the U.S. export laws and regulations.


1.13          “Sales and Product-Marketing Partner” shall mean an entity who
within three (3) years of the Effective Date, invests in Licensee and receives
the right to modify and sale but not make Licensed Product purchased from
Licensee.


1.14          “Territory” shall mean worldwide, where patent coverage applies.


ARTICLE 2. LICENSE GRANT


2.1            Exclusive Grant. Subject to the terms and conditions set forth
herein, Licensor hereby grants to Licensee a royalty-bearing exclusive license
to make, have made, use and sell any Licensed Product and to practice any
Licensed Method in the Field of Use under Licensor’s Patent Rights throughout
the Territory. This grant is subject to the payment by Licensee to Licensor of
all consideration required under this Agreement, to any rights of the Government
of the United States as set forth in Section 2.2, and is further subject to
rights retained by Licensor and University to:


 
a.
publish the general scientific findings from research conducted in whole or in
part at the University related to Patent Rights; and



 
b.
manufacture, have manufactured, use, or transfer Patent Rights for research,
teaching and other educationally-related purposes


 
2

--------------------------------------------------------------------------------

 

2.2            US Government Grant. The license granted in Section 2.1 hereof is
expressly made subject to a non-exclusive, irrevocable, royalty-free license
heretofore granted to the U.S. Government and in the general form as attached
hereto as Exhibit “B” and incorporated herein by reference.


2.3            Affiliates. Licensee may extend the license granted herein to any
Affiliate if the Affiliate consents in writing to be bound by this Agreement to
the same extent as Licensee.


2.4            Sublicensing. Licensor hereby grants to Licensee the right to
enter into sublicensing agreements to third parties (hereinafter referred to as
“Sublicensees”) provided that Licensee has current exclusive rights thereto in
the Territory being sublicensed pursuant to Section 2.1 and subject to the
following:


 
a.
Any sublicense granted by Licensee to a Sublicensee shall incorporate all of the
terms and conditions of this Agreement, which shall be binding upon each
Sublicensee as if such Sublicensee were a party to this Agreement. Licensee
shall collect and guarantee all payments due Licensor from Sublicensees. In each
such sublicense, the Sublicensee will be prohibited from granting further
sublicenses.



 
b.
If Licensee becomes Insolvent, Licensor’s proportionate share of all payments
then or thereafter due and owing to Licensee from its Sublicensees for the
sublicense of the Patent Rights will, upon notice from Licensor to any such
Sublicensee, become payable directly to Licensor; provided however, that
Licensor will remit to Licensee the amount by which such payments exceed the
amounts owed by Licensee to Licensor.



 
c.
Licensee shall within thirty (30) days of: (a) execution, provide Licensor with
a copy of each sublicense granted by Licensee hereunder and any amendments
thereto or terminations thereof; and (b) upon receipt, summarize and deliver
copies of all reports due to Licensee from Sublicensees.



 
d.
Upon any termination of this Agreement, Sublicensees rights shall at
Licensor’s option, be (i) assigned to and assumed by Sublicensee, or (ii)
terminated.



ARTICLE 3. TERM OF AGREEMENT


This Agreement shall be in full force and effect from the EFFECTIVE DATE until
the end of the term of the last-to-expire of Licensor’s Patent Rights licensed
under this Agreement unless otherwise terminated by operation of law or by acts
of the parties pursuant to the terms of this Agreement.


ARTICLE 4. FEES & ROYALTIES


4.1            License Issue Fee. Licensee shall pay to Licensor a
non-refundable License Issue Fee of ten percent (10%) of all shares outstanding
for Glycosan BioSystems, Inc. at the time of execution of this Agreement, which
fee is not an advance against earned royalties.


4.2            License Maintenance Fee. Licensee will pay a license maintenance
fee, until such time as royalties are paid, in the amount of five thousand
dollars ($5,000), due and payable on the first anniversary of the Effective
Date.


4.3            Running Royalty. As consideration for the license under this
Agreement, Licensee shall pay to Licensor an earned royalty of three percent
(3%) of Net Sales. Earned royalties shall accrue in each country for the
duration of Patent Rights in that country.

 
3

--------------------------------------------------------------------------------

 

 
a.
If any patent or any claim thereof included within Licensor’s Patent Rights
shall be found invalid by a court of competent jurisdiction and last resort,
from which decision no appeal may be taken, Licensee’s obligation to pay
Licensor royalties based on such patent or claim or any claim patentably
indistinct therefrom shall cease as of the date of such decision. Licensee shall
not, however, be relieved from paying Licensor any royalties, fees, expenses, or
other liabilities that accrued prior to the date of such decision or that are
based on any of Licensor’s Patent Rights not the subject of such decision.



4.4            Minimum Royalty. Commencing with the second anniversary of the
Effective Date Licensee shall pay to Licensor, within thirty (30) days of each
anniversary of the Effective Date a minimum annual royalty as provided below:


 
YEAR 2
$ 7,500



 
YEAR 3
$ 15,000



 
YEAR 4
$ 22,500



 
YEAR 5
$ 30,000 (and Beyond)



Licensee shall continue to pay such minimum annual royalty until the end of the
term of the last to expire of Licensor’s Patent Rights. Licensor shall fully
credit each payment of minimum annual royalties against any earned royalties
payable by Licensee with respect to the year in which the minimum annual royalty
is made.


4.5            Sublicense Fees and Royalties. In consideration for the
sublicense, Licensee shall pay to Licensor thirty percent (30%) of any lump-sum
fee or advance payment received by Licensee from any Sublicensee, regardless of
how the Licensee and Sublicensee characterizes such payments, including but not
limited to license fees, minimum annual royalties, milestone payments, etc.
Licensee shall not receive from Sublicensees anything of value in lieu of cash
payments in consideration for any sublicense under this Agreement without the
express prior written permission of Licensor. In addition, Licensee shall pay to
Licensor a royalty on Net Sales made under any sublicense which royalty rate
shall be thirty percent (30%) of the royalty rate charged by Licensee on Net
Sales by such Sublicensee, and in no event shall the royalty paid to Licensor be
reduced to less than one percent of Sublicensee Net Sales.


4.6            Sales and Product-Marketing Agreements. For a period of three (3)
years following the Effective Date, Licensee may enter into a sales and
product-marketing agreement with a Sales and Product-Marketing Partner. Such
agreements may entail an initial fee regarded as an investment into Licensee and
an exclusive sales agreement for Licensed Product sold and not royalty revenues.
Licensee may retain any initial upfront lump-sum one time fee, not to exceed
five million dollars ($5,000,000) with out obligation to Licensor. Licensee
shall pay to Licensor a royalty on sales to a Sales and Product-Marketing
Partner of five percent (5%) of Net Sales as long as the Sales and
Product-Marketing Partner is a customer. Licensee shall within thirty (30) days
of execution, provide Licensor with a copy of each agreement with a Marketing
and Distribution Partner.


ARTICLE 5. COMMERCIAL DILIGENCE & MILESTONES


5.1            Commercial Diligence. Upon execution of this Agreement, Licensee
shall diligently proceed with the development, manufacture, sale and use of
Licensed Products and/or Licensed Methods in order to make them readily
available to the general public as soon as possible on commercially reasonable
terms. Licensee shall continue active, diligent marketing efforts for one or
more Licensed Product(s) and/or Licensed Method(s) throughout the term of this
Agreement (“Actively Commercializing”). In addition, Licensee shall perform at
least the following obligations as part of its due diligence activities
hereunder:


 
(a)
Licensee shall deliver to Licensor within six (6) months from Effective Date, a
complete and accurate commercialization plan detailing each phase of
development, the target markets and time frames toward first sale of the
Licensed Products and Licensed Methods.


 
4

--------------------------------------------------------------------------------

 

 
(b)
Licensee shall submit within eight (8) months from Effective Date, at least one
grant application regarding development of technology licensed in this
Agreement.



 
(c)
Licensee shall secure within one year from Effective Date office and laboratory
space to conduct its business.



 
(d)
Licensee shall spend at least three hundred thousand dollars ($300,000) on
research, development and commercialization of Licensed Products and/or Licensed
Methods during the two-year period following the date of this Agreement.
Included in such expense shall be normal corporate start-up costs including, but
not limited to, corporate overhead such as rent, salaries and benefits,
insurance, legal, and laboratory and equipment acquisition



 
(e)
Net Sales shall have occurred on or before the second anniversary of the
Effective Date.



5.2            Milestones and Fees. Licensee shall pay a patent issue fee of
five thousand dollars upon issuance of each U.S. patent Covered By this
Agreement. Such patent issue fee shall only be required for the first five (5)
U.S. patents issued. If three (3) or more licensees have rights for distinct and
separate fields of use for the same issued patent, at the time the patent
issues, the patent issue fee shall be two thousand five hundred dollars
($2,500). Each required payment will be paid to Licensor within thirty (30) days
of completion of each milestone listed above.


ARTICLE 6. EQUITY OWNERSHIP


In consideration of the rights granted to Licensee by Licensor in this
Agreement, Licensee will, within twenty one (21) days after execution of this
agreement, issue to Licensee fully authorized, fully paid Shares of Stock
equaling ten percent (10%) of all outstanding Shares for Glycosan BioSystems,
Inc. as of the Effective Date. Thereafter, Licensee shall issue additional
Shares to Licensor in order to maintain a ten percent (10%) ownership in
Glycosan BioSystems, Inc. until such time as Glycosan BioSystems has reached a
valuation of one million dollars ($1,000,000), as assessed by a third party with
potential to acquire Licensee, or the second (2) anniversary of the Effective
date. Such Shares will be issued in the name of the Licensor and be subject to
acceptance by Licensor of the terms and conditions set forth in Licensee’s usual
and customary Stock Purchase Agreement, and related agreements governing
shareholder rights, containing terms and conditions common to all other
investors. At any time up to and including reaching a one million dollar
($1,000,000) valuation, or prior to the second (2) anniversary of the Effective
Date, Licensee may redeem Licensor shares for one hundred thousand dollars
($100,000). If Licensor owns stock on or after the sixth anniversary of the
Effective Date, Licensor has the option of receiving from Licensee three (3)
annual payments of fifty thousand dollars ($50,000) as payment for Licensor’s
interest in Glycosan BioSystems, Inc.


ARTICLE 7. CONFIDENTIALITY


7.1            Confidentiality. Licensee and Licensor acknowledge that either
party may provide certain information to the other about the INVENTION that is
considered to be confidential. Licensee and Licensor shall take reasonable
precautions to protect such confidential information. Such precautions shall
involve at least the same degree of care and precaution that the recipient
customarily uses to protect its own confidential information.


7.2            GRAMA. Licensee acknowledges that Licensor is subject to the Utah
Governmental Records Access and Management Act (“GRAMA”), Section 63-2-101 et
seq., Utah Code Ann. (1953), as amended. Licensor shall keep confidential any
information provided to Licensor by Licensee that Licensee considers
confidential, to the extent allowable under GRAMA and as provided in Section
53B-16-301 et seq., Utah Code Ann. In order to be eligible for such protection
under GRAMA, confidential information of Licensee disclosed to Licensor must be
in written or other tangible form, marked as proprietary, and accompanied by a
written claim by Licensee stating the reasons that such information must be kept
confidential.

 
5

--------------------------------------------------------------------------------

 

ARTICLE 8. QUARTERLY & ANNUAL REPORTS


8.1            Quarterly Royalty Report. Within thirty (30) days after the
calendar year in which Net Sales first occur, and within 30 days after each
calendar quarter thereafter, Licensee shall provide Licensor with a written
report detailing all sales and uses, if any, made of Licensed Products and
Licensed Methods during the preceding calendar quarter, and detailing the amount
of Net Sales made during such quarter and calculating the royalties due pursuant
to Sections 6.1 and 4.3 hereof. Each report shall include at least the
following:


 
a.
number of Licensed Products manufactured, leased and sold by and/or for
Licensee, Affiliates and all Sublicensees;



 
b.
accounting for all Licensed Methods used or sold by and/or for Licensee,
Affiliates and all Sublicensees;



 
c.
accounting for Net Sales, noting the deductions applicable as provided in
Section 1.10;



 
d.
royalties due under Section 4.4;



 
e.
running royalties due under Section 4.3 and 4.6;



 
f.
royalties due on other payments from Sublicensees and assignees under Section
4.5;



 
g.
total royalties due;



 
h.
names and addresses of all Sublicensees of Licensee;



 
i.
the amount spent on product development; and



 
j.
the number of full-time equivalent employees working on the Licensed Products
and/or Licensed Methods.



Each report shall be in substantially similar form as Exhibit “C” attached
hereto. Each such report shall be signed by an officer of Licensee (or the
officer’s designee). With each such report submitted, Licensee shall pay to
Licensor the royalties and fees due and payable under this Agreement. If no
royalties shall be due, Licensee shall so report. Licensee’s failure to submit a
Royalty Report in the required form will constitute a breach of this Agreement.
Licensee will continue to deliver Royalty Reports to Licensor after the
termination or expiration of this Agreement until such time as all Licensed
Product(s) permitted to be sold after termination have been sold or destroyed.


8.2            Progress Report and Commercialization Plan. Commencing on July 1,
2006, and on each January 1 and July 1 thereafter, until the first occurrence of
Net Sales and annually thereafter each January 1, Licensee shall submit to
Licensor a written report covering Licensee’s (and any Sublicensee’s) progress
in (a) development and testing of all Licensed Products and Licensed Methods;
(b) achieving the due diligence milestones specified herein; and (c) preparing,
filing, and obtaining of any approvals necessary for marketing the Licensed
Products and Licensed Methods and (d) plans for the upcoming year in
commercializing the Licensed Product(s). Each report shall be in substantially
similar form and contain at least the information required by Exhibit “D”
attached hereto and incorporated herein.


8.3            Reporting First Foreign Sales. In addition to the regular reports
required by Section 8.1 and 8.2, Licensee shall provide a written report to
Licensor of the date of first occurrence of Net Sales in each country within
sixty (60) days of its occurrence.


ARTICLE 9. PAYMENTS, RECORDS AND AUDITS


9.1            Payments. Licensee shall pay all royalties accruing to Licensor
in U.S. Dollars, without deduction of exchange, collection, wiring fees, bank
fees, or any other charges, within thirty (30) days following the calendar
quarter in which Net Sales occur. Each payment will reference U#’s U-3405 and
U-3656. All payments to Licensor will be made in United States dollars by wire
transfer or check payable to “University of Utah Research Foundation” and sent
to:

 
6

--------------------------------------------------------------------------------

 

Technology Commercialization Office
Attn: Accounts Receivable
The University of Utah
615 Arapeen Dr. #310
Salt Lake City, UT 84108


9.2            Late Payments. In the event royalty payments or other fees are
not received by Licensor when due hereunder, Licensee shall pay to Licensor
interest charges at the rate of twelve percent (12%) per annum on the total
royalties or fees due for the reporting period.


9.3            Records. Licensee shall keep, and cause its Sublicensees and
Affiliates to keep, complete, true and accurate records and books containing all
particulars that may be necessary for the purpose of showing the amounts payable
to Licensor hereunder. Records and books shall be kept at Licensee’s principle
place of business or the principal place of business of the appropriate division
of Licensee to which this Agreement relates.


9.4            Audit. Said books and the supporting data shall be open at all
reasonable times for five (5) years following the end of the calendar year to
which they pertain, to inspection by Licensor or its agents, upon reasonable
prior notice to Licensee, for the purpose of verifying Licensee’s royalty
statement or compliance in other respects with this Agreement. Such access will
be available to Licensor upon not less than ten (10) days written notice to
Licensee, not more than once each calendar year of the Term, during normal
business hours, and once a year for three years after the expiration or
termination of this Agreement. Should such inspection lead to the discovery of a
greater than five percent (5%) or $5,000 US, discrepancy in reporting to
Licensor’s detriment, Licensee agrees to pay the full cost of such inspection.
Whenever Licensee has its books and records audited by an independent certified
public accountant, Licensee will, within thirty (30) days of the conclusion of
such audit, provide Licensor with a written statement, certified by said
auditor, setting forth the calculation of royalties due to Licensor over the
time period audited as determined from the books and records of the Licensee.


ARTICLE 10. PATENT PROSECUTION AND MAINTENANCE


10.1          Future Patent Expenses. Presently, a third party has acquired
rights to a separate and distinct field of use and is committed to pay two
thirds (2/3) of the patent costs for the Patent Rights licensed under this
Agreement. For the duration of the third party rights, or prior to termination
thereof, Licensee will pay for costs forward after the Effective Date, one third
of all expenses for filing, prosecuting, enforcing, and maintaining the Patent
Rights that are licensed to Licensee, including without limitation, any taxes on
such Patent Rights within thirty (30) days of invoice. In the event that
subsequent license agreements for separate and distinct fields of use are
entered into by Licensor and the prior licensee is still in effect, Licensee and
subsequent licensee’s shall pay equal shares of the remaining one third (1/3)
portion of patent costs. In the event that this prior license fails to continue,
Licensee and any subsequent licensee’s will equally be responsible for all of
patent costs relating to Patent Rights.


10.2          Failure to Pay Patent Expenses. In the event that Licensee fails
to pay any patent expenses required under this Agreement within sixty (60) days
of receipt of notification that such expenses are due, Licensee will be required
within the following thirty (30) days to establish with a leading and first
class bank subject to approval by Licensor, an irrevocable and, if so requested
by Licensor, confirmed letter of credit (not restricted, unless otherwise agreed
upon) in the amount of ten thousand dollars ($10,000) in favor of Licensor
available immediately to secure the payment of patent expenses due under this
Agreement. Licensor may draw upon such letter of credit upon presentation of the
letter notifying Licensee of patent expenses due and payable and a statement
from Licensor of Licensee’s failure to pay. In the event that Licensee does not
establish such letter of credit within such thirty (30) day period, Licensor may
terminate this Agreement. Should Licensee decline or fail to pay the costs and
legal fees for the preparation, prosecution and maintenance of any patent or
patent application under this Agreement, Licensor may at its discretion, either
exclude by written notice the patent or patent application from this Agreement
without terminating the agreement in its entirety and Licensee shall have no
further rights thereto, or Licensor may terminate this Agreement in full
pursuant to Section 12.1. Any exclusion pursuant to this section shall not
relieve Licensee of any obligation or liability accrued hereunder prior to such
exclusion, or rescind or give rise to any right to rescind any payments made or
other consideration given to Licensor hereunder prior to the time such exclusion
becomes effective. Such exclusion shall not affect in any manner any obligation
due Licensor by Licensee arising under this Agreement prior to the date of such
exclusion.

 
7

--------------------------------------------------------------------------------

 

10.3          Patent Counsel. Licensor will work closely with Licensee to
develop a suitable strategy for the prosecution and maintenance of all Licensed
Patents. Licensor will provide copies of documents prepared by patent counsel to
Licensee for review and comment prior to filing to the extent practicable under
the circumstances. Licensee will be billed and will pay all documented costs and
fees and other charges incident to the preparation, prosecution, and maintenance
of the Licensed Patents within thirty (30) days of receipt of invoice from the
selected patent attorney. All patent applications and patents will be in the
name of Licensor, owned by Licensor and included as part of the Patent Rights
licensed pursuant to this Agreement.


ARTICLE 11. PATENT MARKING


Licensee shall permanently and legibly mark all Licensed Products made, used or
sold under the terms of this Agreement, or their containers, in accordance with
patent notice appropriate under Title 35, United States Code.


ARTICLE 12. TERMINATION BY LICENSOR


12.1          Licensee Violations. If Licensee should: (a) fail to deliver to
Licensor any statement or report required hereunder when due; (b) fail to make
any payment at the time that the same should be due; (c) violate or fail to
perform any covenant, condition, or undertaking of this Agreement to be
performed by it hereunder; (d) cease Actively Commercializing Licensed
Product(s); (e) fail to have a Sale of Licensed Product(s) within two (2) years
after the Effective Date; or (f) file a bankruptcy action, or have a bankruptcy
action against it, or become Insolvent; enter into a composition with creditors,
or have a receiver appointed for it; then Licensor may give written notice of
such default to Licensee. If Licensee should fail to cure such default within
thirty (30) days of such notice, the rights, privileges, and license granted
hereunder shall automatically terminate.


12.2          Business Failure. If Licensee shall cease to carry on its business
with respect to the rights granted in this Agreement, this Agreement shall
terminate upon thirty (30) days written notice by Licensor.


12.3          Obligations After Termination. No termination of this Agreement by
Licensor shall relieve Licensee of its obligation to pay any monetary obligation
due or owing at the time of such termination and shall not impair any accrued
right of Licensor. Licensee shall pay all attorneys’ fees and costs incurred by
Licensor in enforcing any obligation of Licensee or accrued right of Licensor.
Articles 7, 9.2, 9.3, 12.3, 15.2, 15.3, 20, 24, 26, 27 and 28. shall survive any
termination of this Agreement.


ARTICLE 13. TERMINATION BY LICENSEE


13.1          Voluntary Termination. Licensee may terminate this Agreement, in
whole or as to any specified patent, at any time and from time to time without
cause, by giving written notice thereof to Licensor. Such termination shall be
effective forty five (45) days after such notice and all Licensee’s rights
associated therewith shall cease as of that date


13.2          Obligations After Termination. Any termination pursuant to Section
13.1 shall not relieve Licensee of any obligation or liability accrued hereunder
prior to such termination, or rescind or give rise to any right to rescind any
payments made or other consideration given to Licensor hereunder prior to the
time such termination becomes effective. Such termination shall not affect in
any manner any rights of Licensor arising under this Agreement prior to the date
of such termination.

 
8

--------------------------------------------------------------------------------

 

ARTICLE 14. DISPOSITION OF LICENSED PRODUCTS ON HAND


Upon expiration or termination of this Agreement by either party, Licensee shall
provide Licensor with a written inventory of all Licensed Products in process of
manufacture, in use or in stock. Licensee may dispose of any such Licensed
Products within the ninety (90) day period following such expiration or
termination, provided, however, that Licensee shall pay royalties and render
reports to Licensor thereon in the manner specified herein.


ARTICLE 15. WARRANTY BY LICENSOR


15.1          Right to License. Licensor warrants that it has the lawful right
to grant the license set forth in this Agreement.


15.2          EXCEPT AS EXPRESSLY PROVIDED IN SECTION 15.1, THE PARTIES
ACKNOWLEDGE AND AGREE THAT LICENSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT SHALL LICENSOR BE HELD
RESPONSIBLE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF
THE USE OF PATENT RIGHTS, EVEN IF LICENSOR IS ADVISED IN ADVANCE OF THE
POSSIBILITY OF SUCH DAMAGES.


15.3          Limitations. Nothing in this Agreement shall be construed as:


 
a.
a warranty or representation by Licensor as to the validity or scope of any
Patent Rights.



 
b.
a warranty or representation by Licensor that anything made, used, sold or
otherwise disposed of pursuant to any license granted under this Agreement is or
will be free from infringement of intellectual property rights of third parties.



 
c.
an obligation by Licensor to bring or prosecute actions or suits against third
parties for patent infringement, except as expressly provided in Article 16
hereof.



 
d.
conferring by implication, estoppel or otherwise any license or rights under any
patents of Licensor other than Patent Rights.



15.4          Remedy for Breach of Warranty. Any breach of the representations
or warranties made in this Article 15 shall entitle Licensee to a refund of all
payments made to Licensor as consideration for the rights granted under this
Agreement, and said refund shall be the sole remedy available to Licensee for
breach or violation of any provisions contained in this Article 15.


ARTICLE 16. INFRINGEMENT


16.1          Knowledge of Infringement. If either party learns of a claim of
infringement of or by any of Licensor’s Patent Rights licensed under this
Agreement, that party shall give written notice of such claim to the other
party. Licensor shall then use reasonable efforts to terminate such
infringement. In the event Licensor fails to abate the infringing activity
within ninety (90) days after such written notice or to bring legal action
against the third party, Licensee may bring suit for patent infringement. No
settlement, consent judgment or other voluntary final disposition of the suit
may be entered into without the consent of Licensor, which consent shall not be
unreasonably withheld.


16.2        Expense and Proceeds from Legal Action. Any such legal action shall
be at the expense of the party by whom suit is filed, hereinafter referred to as
the “Litigating Party”. Any damages or costs recovered by the Litigating Party
in connection with a legal action filed by it hereunder, and remaining under the
Litigating Party is reimbursed for its costs and expenses reasonably incurred in
the lawsuit, and after any royalties or other payments due to Licensor under
Article 4 are paid, shall be equally divided between Licensee and Licensor.

 
9

--------------------------------------------------------------------------------

 

16.3          Cooperation in Litigation Proceedings. Licensee and Licensor shall
cooperate with each other in litigation proceedings instituted hereunder,
provided that such cooperation shall be at the expense of the Litigating Party,
and such litigation shall be controlled by the Litigating Party.


ARTICLE 17. INSURANCE


17.1          Insurance Requirements. Beginning at the time any Licensed Product
is being distributed or Sold (including for the purpose of obtaining any
required regulatory approvals) by Licensee or a Sublicensee, Licensee will, at
its sole cost and expense, procure and maintain commercial general liability
insurance issued by an insurance carrier with an A.M. Best rating of “A” or
better in amounts not less than $1,000,000 per incident and $1,000,000 annual
aggregate. Licensee will use reasonable efforts to have the Indemnities named as
additional insured’s. All rights of subrogation will be waived against Licensor
and its insurers. Such commercial general liability insurance will provide (i)
product liability coverage; (ii) broad form contractual liability coverage for
Licensee’s indemnification under this Agreement; and (iii) coverage for
litigation costs. The specified minimum insurance amounts will not constitute a
limitation on Licensee’s obligation to indemnify the Indemnities under this
Agreement.


17.2          Evidence of Insurance and Notice of Changes. Licensee will provide
Licensor with written evidence of such insurance upon request of Licensor.
Licensee will provide Licensor with written notice of at least thirty (30) days
prior to the cancellation, non-renewal, or material change in such insurance.


17.3         Continuing Insurance Obligations. Licensee will maintain such
commercial general liability insurance beyond the expiration or termination of
this Agreement during (i) the period that any Licensed Product(s) developed
pursuant to this Agreement is being commercially distributed or Sold by
Licensee, any Affiliate, or any Sublicensee or agent of Licensee; and (ii) for
five (5) years after such period.


ARTICLE 18. WAIVER


No waiver by either party hereto of any breach or default of any of the
covenants or agreements herein set forth shall be deemed a waiver as to any
subsequent and/or similar breach or default.


ARTICLE 19. ASSIGNABILITY


This Agreement is not assignable or otherwise transferable (including by
operation of law, merger, or other business combination) by Licensee without the
prior written consent of Licensor. The failure of Licensee to comply with the
terms of this paragraph shall be grounds for termination of the Agreement by
Licensor under Article 12. In the event that written consent is provided by
Licensor, Licensee will pay a non-refundable fee of thirty thousand dollars
($30,000) if the total transaction value is less than twenty five million
dollars ($25 million), and ninety thousand dollars ($90,000) if the total
transaction value exceeds twenty five million dollars ($25 million) upon the
consummation of the assignment or transfer.


ARTICLE 20. INDEMNIFICATION BY LICENSEE


Licensee shall indemnify, hold harmless and defend Licensor, the University of
Utah, and their respective officers, employees and agents, against any and all
claims, suits, losses, damages, costs, liabilities, fees and expenses (including
reasonable fees of attorneys) resulting from or arising out of exercise of: (a)
any license granted under this Agreement; or (b) any act, error, or omission of
Licensee, its agents, employees or Sublicensees, except where such claims,
suits, losses, damages, costs, fees, or expenses result solely from the
negligent acts or omissions, or willful misconduct of the Licensor, its
officers, employees or agents. Licensee shall give Licensor timely notice of any
claim or suit instituted of which Licensee has knowledge that in any way,
directly or indirectly, affects or might affect Licensor, and Licensor shall
have the right at its own expense to participate in the defense of the same.

 
10

--------------------------------------------------------------------------------

 

ARTICLE 21. INDEMNIFICATION BY LICENSOR


The Licensor is a governmental entity and is subject to the Utah Governmental
Immunity Act, Section 63-30(d)-101 et seq., Utah Code Ann. (the “Act”). Subject
to the provision of the Act, Licensor shall indemnify, defend and hold harmless
Licensee, its officers, agents and employees against any and all claims, suits,
losses, damages, costs, liabilities, fees, and expenses (including reasonable
fees of attorneys) resulting solely from the negligent acts or omissions of
Licensor, its officers, agents or employees in connection with this Agreement.
Nothing in this Agreement shall be construed as a waiver of any rights or
defenses applicable to Licensor under the Act, including without limitation, the
provisions of Section 63-30(d)-604 regarding limitation of judgments. Licensor
shall give Licensee timely notice of any claim or suit instituted of which
Licensor has knowledge that in any way, directly or indirectly, affects or might
affect Licensee, and Licensee shall have the right at its own expense to
participate in the defense of the same.


ARTICLE 22. NOTICES


Any payment, notice or other communication required or permitted to be given to
either party hereto shall be in writing and shall be deemed to have been
properly given and effective: (a) on the date of delivery if delivered in person
during recipient’s normal business hours; or (b) on the date of attempted
delivery if delivered by courier, express mail service or first-class mail,
registered or certified. Such notice shall be sent or delivered to the
respective addresses given below, or to such other address as either party shall
designate by written notice given to the other party as follows:


In the case of Licensee:
Glycosan BioSystems, Inc.
PO Box 2321
Park City, UT 84060


In the case of Licensor:
UNIVERSITY OF UTAH RESEARCH FOUNDATION
Technology Commercialization Office
615 Arapeen Drive, Suite 310
Salt Lake City, UT 84108


With a copy to:
OFFICE OF GENERAL COUNSEL
University of Utah
309 Park Building
Salt Lake City, Utah 84112


ARTICLE 23. REGULATORY COMPLIANCE


23.1          Registration of Agreement. When required by local/national law,
Licensee shall register this Agreement, pay all costs and legal fees connected
therewith, and otherwise insure that the local/national laws affecting this
Agreement are fully satisfied.


23.2          Compliance With U.S. Law. Licensee shall comply with all
applicable U.S. laws dealing with the export and/or management of technology or
information. Licensee understands that the Arms Export Control Act (AECA),
including its implementing International Traffic In Arms Regulations (ITAR,) and
the Export Administration Act (EAA), including its Export Administration
Regulations (EAR), are some (but not all) of the laws and regulations that
comprise the U.S. export laws and regulations. Licensee further understands that
the U.S. export laws and regulations include (but are not limited to): (1) ITAR
and EAR product/service/data-specific requirements; (2) ITAR and EAR ultimate
destination-specific requirements; (3) ITAR and EAR end user-specific
requirements; (4) ITAR and EAR end use- specific requirements; (5) Foreign
Corrupt Practices Act; and (6) anti-boycott laws and regulations. Licensee will
comply with all then-current applicable export laws and regulations of the U.S.
Government (and other applicable U.S. laws and regulations) pertaining to the
Licensed Prodcust(s) (including any associated products, items, articles,
computer software, media, services, technical data, and other information).
Licensee certifies that it will not, directly or indirectly, export (including
any deemed export), nor re-export (including any deemed re-export) the Licensed
Product(s) (including any associated products, items, articles, computer
software, media, services, technical data, and other information) in violation
of U.S. export laws and regulations or other applicable U.S. laws and
regulations. Licensee will include an appropriate provision in its agreements
with its authorized Sublicensees to assure that these parties comply with all
then-current applicable U.S. export laws and regulations and other applicable
U.S. laws and regulations

 
11

--------------------------------------------------------------------------------

 

23.3.         Location of Manufacture. Licensee agrees that products used or
sold in the United States embodying Licensed Products or produced through use of
the Licensed Method shall be manufactured substantially in the United States,
unless a written waiver is obtained in advance from Licensor.


ARTICLE 24. GOVERNING LAW


This Agreement shall be interpreted and construed in accordance with the laws of
the State of Utah, without application of any principles of choice of laws.


ARTICLE 25. RELATIONSHIP OF PARTIES


In assuming and performing the obligations of this Agreement, Licensee and
Licensor are each acting as independent parties and neither shall be considered
or represent itself as a joint venture, partner, agent or employee of the other.


ARTICLE 26. USE OF NAMES


26.1          By Licensee. Licensee may use the name “The University of Utah” in
factually based materials related to the Licensed Products and the business of
the Licensee; provided, however, that Licensee may not use the name of
University in connection with any name, brand or trademark related to Licensed
Products or Licensed Methods. For example, Licensee may include a statement in
promotional materials that refers to the fact that a product or service is based
on technology developed at The University of Utah; Licensee may not include The
University of Utah in a product or service name.


26.2          By Licensor. Licensor may use Licensee’s name in connection with
University’s publicity related to University intellectual property and
commercialization achievements.


ARTICLE 27. DISPUTE RESOLUTION


Except for the right of either party to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm,
any and all claims, disputes or controversies arising under, out of, or in
connection with the Agreement, including but not limited to any dispute relating
to patent validity or infringement, which the parties shall be unable to resolve
within sixty (60) days shall be mediated in good faith. The party raising such
dispute shall promptly advise the other party of such dispute. By not later than
five (5) business days after the recipient has received such notice of dispute,
each party shall have selected for itself a representative who shall have the
authority to bind such party, and shall additionally have advised the other
party in writing of the name and title of such representative. By not later than
ten (10) days after the date of such notice of dispute, the party against whom
the dispute shall be raised shall select a mediator in the Salt Lake City area
and such representatives shall schedule a date with such mediator for a hearing.
The parties shall enter into good faith mediation and shall share the costs
equally. If the representatives of the parties have not been able to resolve the
dispute within fifteen (15) business days after such mediation hearing, then any
and all claims, disputes or controversies arising under, out of, or in
connection with this Agreement, including any dispute relating to patent
validity or infringement, shall be resolved through arbitration if the parties
mutually consent, or through any judicial proceeding either in the courts of the
State of Utah or in the United States District Court for the District of Utah,
to whose jurisdiction for such purposes Licensee and Licensor each hereby
irrevocably consents and submits. All costs and expenses, including reasonable
attorneys’ fees, of the prevailing party in connection with resolution of a
dispute by arbitration or litigation of such controversy or claim shall be borne
by the other party.

 
12

--------------------------------------------------------------------------------

 

ARTICLE 28. GENERAL PROVISIONS


28.1          The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.


28.2          This Agreement shall not be binding upon the parties until it has
been signed herein below by or on behalf of each party, and as of the EFFECTIVE
DATE.


28.3          No amendment or modification of this Agreement shall be valid or
binding upon the parties unless made in writing and signed by both parties.


28.4          This Agreement embodies the entire understanding of the parties
and supersedes all previous communications, representations or understandings,
either oral or written, between the parties relating to the subject matter
thereof.


28.5          The provisions of this Agreement are severable, and in the event
that any provision of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.


28.6          This Agreement may be signed in counterparts, each of which when
taken together shall constitute one fully executed document. Each individual
executing this Agreement on behalf of a legal Entity does hereby represent and
warrant to each other person so signing that he or she has been duly authorized
to execute this Agreement on behalf of such Entity.


28.7          In the event of any litigation, arbitration, judicial reference or
other legal proceeding involving the parties to this Agreement to enforce any
provision of this Agreement, to enforce any remedy available upon default under
this Agreement, or seeking a declaration of the rights of either party under
this Agreement, the prevailing party shall be entitled to recover from the other
such attorneys’ fees and costs as may be reasonably incurred, including the
costs of reasonable investigation, preparation and professional or expert
consultation incurred by reason of such litigation, arbitration, judicial
reference, or other legal proceeding.

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Licensor and Licensee have executed this Agreement by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.


“Licensee”
 
“Licensor”
         
GLYCOSAN BIOSYSTEMS, Inc.
 
UNIVERSITY OF UTAH
     
RESEARCH FOUNDATION
         
By
/s/ William P. Tew  
By
/s/ Raymond F. Gesteland  
(Signature)
   
(Signature)
         
Name
William P. Tew, Ph.D.
 
Name
Raymond F.Gesteland
 
(Please Print)
               
Title
President & CEO
 
Title
President
                   
Date
   
Date
 


 
14

--------------------------------------------------------------------------------

 

EXHIBIT “A”


Patent Rights


U No.
 
Matter
 
Application No.
Date of Filing
 
Title
 
Inventor(s)
U-3405
 
21101.0036U1
Provisional
 
60/390,504
6/21/2002
 
Disulfide Crosslinked Hyaluronan Hydrogels
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
21101.0036P1
PCT
 
PCT/US03/15519
5/15/03
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
21101.0036U2
Nationalized, United States
 
10/519,173
12/20/04
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
21101.0036CA1
Nationalized, Canada
 
2,489,712
5/15/03
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
21101.0036EP1
Nationalized, Europe
 
03799796.2
5/15/03
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3656
 
21101.0051P1
Provisional
 
60/526,797
12/4/2003
 
Modified Macromolecules and Methods of Making and Using Thereof
 
Glenn Prestwich, Xiao Shu
U-3656
 
21101.0051U1
PCT
 
PCT/US04/040726
12/6/2004
 
Modified Macromolecules and Methods of Making and Using Thereof
 
Glenn Prestwich, Xiao Shu


 
15

--------------------------------------------------------------------------------

 

EXHIBIT “B”


LICENSE TO THE UNITED STATES GOVERNMENT


This instrument confers to the United States Government, as represented by the
_______________, a non-exclusive, non-transferable, irrevocable, paid-up license
to practice or have practiced on its behalf throughout the world the following
subject invention. This license will extend to all divisions or continuations of
the patent application and all patents or reissues, which may be granted
thereon:


Invention Title:


Inventor(s):


Patent Application Serial No.:


Filing Date:


Country, if other than United States:


This subject invention was conceived and/or first actually reduced to practice
in performance of a government-funded project, Grant No.:
__________________________


Principal rights to this subject invention have been left with the Licensor:
University of Utah Research Foundation, subject to the provisions of 37 CFR 401
and 45 CFR 8.


Signed:
   
Date:
           
Name:
Raymond F. Gesteland
 
Title:
President


 
16

--------------------------------------------------------------------------------

 

EXHIBIT “C”


Quarterly Report
for
_________(title)_______ ____, U-________


Date: ____________________


Period Covered: _____________________


Royalties


A. Number of units sold:
_________________
   
B. Price per unit:
_________________
   
C. Gross sales amount (AxB):
_________________



D. Deductions:
Discounts allowed (case, trade, quantity)
____________
Taxes imposed on sales (sales, use, etc.)
____________
Transportation charges (outbound or prepaid)
____________
Allowances (rejections and returns)
____________
   
Total Deductions
____________



E. Net Sales (C-D):
_________________
   
F. Total royalty due (___% of E)
_________________
   
G. Total royalty payment made
_________________


 
17

--------------------------------------------------------------------------------

 

EXHIBIT “D


Due Diligence
for
_________(title)_______ ____, U-________


Date: ________________________


Period Covering: _____________________________


Progress Regarding Specific Due Diligence Milestones:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



Projected Date of First Sale:      __________________________________


Please provide the commercial name of any FDA-approved products, utilizing this
invention, that have first reached the market during the designated reporting
period. This information is necessary for federal funding reporting
requirements.


Product Name(s):
 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



___Yes ___No
In the designated reporting period, did your company or any Sublicensee of the
above referenced technology have 500 or more employees? This information is
required to determine and report large or small entity status in the United
States.



___Yes ___No
In the designated reporting period, did your company or any Sublicensee of the
above referenced technology have more than 50 employees? This information is
required to determine and report large or small entity status in Canada.

 
 
18

--------------------------------------------------------------------------------

 
 
AMENDMENT
 
          This Amendment (“AMENDMENT”) is made and is effective as of May 9,
2006, by and between Glycosan BioSystems, Inc. (“LICENSEE”), having an address
at PO Box 2321, Park City, Utah 84060 and the University of Utah Research
Foundation (“LICENSOR”), having an address at 615 Arapeen Drive, Suite 310, Salt
Lake City, Utah, 84108. LICENSEE and the LICENSOR are referred to herein
collectively as “PARTIES”.
 
Recital
 
          WHEREAS, the PARTIES have previously entered into a License Agreement
on February 15, 2006 (“AGREEMENT”) to technologies entitled “In situ
Crosslinkable Synthetic Extracellular Matrices” (U-3405) and “Novel Chemical
Modifications of Hyaluronan” (U-3656); and
 
          WHEREAS, the PARTIES wish to amend the AGREEMENT with respect to
sections 1.6 and 5.2 of the License Agreement;
 
          NOW THEREFORE, the PARTIES agree to amend the AGREEMENT as follows;
 
Section 1.6 of the AGREEMENT is hereby deleted in its entirety and replaced with
the following;

   
Section 1.6
“Field of Use” shall mean exclusive use all of PATENT RIGHTS excluding human and
animal therapeutics, animal health, medical devices and pharmaceutical uses and
applications. Including but not limited to uses in cosmetics, uses in topical
delivery of compounds which are not FDA-regulated therapeutic agents, reagents
and platforms for in vitro cell and tissue culture, platforms and services for
in vitro drug toxicology and efficacy testing, materials for preserving or
extending the useful life of human organs and tissues, in vivo xenograft models
using human tissues, and any other uses not specifically excluded. “Field of
Use” shall also mean co-exclusive use of PATENT RIGHTS to products and methods
in which living tissue or cells are incorporated outside the body into a polymer
platform at a facility other than the point-of-care facility, and the resulting
hybrid device is then subsequently implanted in humans for therapeutic use
(“TISSUE ENGINEERED PRODUCTS”). These co-exclusive rights shall be shared with
no more that one other licensee and include Sublicensing rights consistent with
the AGREEMENT.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.2 of the AGREEMENT is hereby deleted in its entirety and replaced with
the following;

     
Section 5.2
 
Milestones and Fees.
     
(a)
 
Licensee shall pay a patent issue fee of five thousand dollars upon issuance of
each U.S. patent COVERED BY this AGREEMENTgr. Such patent issue fee shall only
be required for the first five (5) U.S. patents issued. If three (3) or more
licensees have rights for distinct and separate fields of use for the same
issued patent, at the time the patent issues, the patent issue fee shall be two
thousand five hundred dollars ($2,500). Each required payment will be paid to
Licensor within thirty (30) days of completion of each milestone listed above.
     
(b)
 
Licensee shall pay a milestone fee of $225,000 for the first sale of TISSUE
ENGINEERED PRODUCTS for Human use. This payment will be paid to Licensor within
six (6) months of completion of this milestone.

 
Except as provided herein or as may be required to effectuate the intent of the
parties with respect to the AMENDMENT described herein, the AGREEMENT remains in
full force and effective and the parties hereby reaffirm and ratify the terms of
the AGREEMENT in their entirety.
 
IN WITNESS WHEREOF, the parties have executed this AMENDMENT to the AGREEMENT by
their respective officers hereunto duly authorized, on the day and year written
above.

         
Glycosan BioSystems
 
University of Utah Research Foundation
       
By:
/s/ William P. Tew  
By:
/s/ Ray F. Gesteland          
Name:
William P. Tew, Ph.D.
 
Name:
Ray F. Gesteland
Title:
President & CEO
 
Title:
President
Date:
May 9, 2006
 
Date:
 

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT TO LICENSE AGREEMENT
 
This Amendment is made as of February 4, 2008, by and between Glycosan
Biosystems, Inc. (“Licensee”), having an address at 675 Arapeen Drive, Suite
302, Salt Lake City, Utah 84108 and the University of Utah Research Foundation,
having an address at the Technology Commercialization Office, 615 Arapeen Drive,
Suite 310, Salt Lake City, UT 84108 (“Licensor”) is effective immediately.
 
RECITAL
 
          WHEREAS, Licensor and Licensee have previously entered into a license
agreement on February 15, 2006, University Control No. 1038 (“Agreement”), with
certain inventions, generally characterized as: U-3405 “In situ Crosslinkable
Synthetic Extracellular Matrices” and U-3656 “Novel Chemical Modifications of
Hyaluronan”;
 
          WHEREAS, Licensee and Licensor both desire to alter the Agreement in
regard to Licensees option to purchase Licensors equity in Glycosan BioSystems,
Inc., prior to the second anniversary of the agreement or when the value of
Glycosan BioSystems reaches or exceeds one million dollars ($1,000,000), at a
set price of $100,000 and Licensors option to redeem equity in Glycosan
BioSystems, Inc. at a set price of $150,000, if Licensor still owns equity in
Glycoan BioSystems on or after the sixth anniversary of the Agreement
 
NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the parties hereby agree as follows:
 
AMENDMENT

   
1.
Article 6 of the Agreement is hereby deleted in its entirety and replaced with
the following;
     
          In consideration of the rights granted to Licensee by Licensor in this
Agreement, Licensee will, within twenty one (21) days after execution of this
agreement, issue to Licensee fully authorized, fully paid Shares of Stock
equaling ten percent (10%) of all outstanding Shares for Glycosan BioSystems,
Inc. as of the Effective Date. Thereafter, Licensee shall issue additional
Shares to Licensor in order to maintain a ten percent (10%) ownership in
Glycosan BioSystems, Inc. until such time as Glycosan BioSystems has reached a
valuation of one million dollars ($1,000,000), as assessed by a third party with
potential to acquire Licensee, or the second (2) anniversary of the Effective
date. Such Shares will be issued in the name of the Licensor and be subject to
acceptance by Licensor of the terms and conditions set forth in Licensee’s usual
and customary Stock Purchase Agreement, and related agreements governing
shareholder rights, containing terms and conditions common to all other
investors.

 
 
1

--------------------------------------------------------------------------------

 
 
2.
Ratification of Agreement. Except as provided herein or as may be required to
effectuate the intent of the parties with respect to the amendments described in
paragraph 1 hereof, the parties hereby reaffirm and ratify the terms of the
Agreement in their entirety.
   
3.
Further Assurances. Each of Licensee and Licensor hereby agrees to execute,
deliver, verify, acknowledge, and file any and all documents, instruments, or
agreements as shall be necessary or appropriate to reflect the intent of the
parties with respect to the amendments of the Agreement described herein.
   
4.
Entire Understanding. This Amendment constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and any
modification of this Amendment shall be in writing and shall be signed by a duly
authorized representative of each party.

 
IN WITNESS WEREOF, LICENSOR AND LICENSEE have executed this AGREEMENT by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.

         
“LICENSEE”
GLYCOSAN BIOSYSTEMS, INC.
 
“LICENSOR”
UNIVERSITY OF UTAH
RESEARCH FOUNDATION
     
By:
/s/ William P. Tew  
By:
/s/ John K. Morris
(Signature)
 
(Signature)
     
Name:
William P. Tew, Ph.D.
 
Name:
John K. Morris Esq.
(Please Print)
 
(Please Print)
         
Title:
President & CEO
 
Title:
Secretary
         
Date:
Feb. 4, 2008
 
Date:
Feb. 4, 2008


 
2

--------------------------------------------------------------------------------

 
 
AMENDMENT TO LICENSE AGREEMENT
 
This Amendment is made as of June 25, 2008, by and between Glycosan Biosystems,
Inc. (“Licensee”), having an address at 675 Arapeen Drive, Suite 302, Salt Lake
City, Utah 84108 and the University of Utah Research Foundation, having an
address at the Technology Commercialization Office, 615 Arapeen Drive, Suite
310, Salt Lake City, UT 84108 (“Licensor”) is effective immediately.
 
RECITAL
 
          WHEREAS, Licensor and Licensee have previously entered into a license
agreement on February 15, 2006, University Control No. 1038 (“Agreement”), with
certain inventions, generally characterized as: U-3405 “In situ Crosslinkable
Synthetic Extracellular Matrices” and U-3656 “Novel Chemical Modifications of
Hyaluronan”;
 
          WHEREAS, License is interested in acquiring rights to improvements of
technology contained in the Agreement, these improvements have been recently
developed by the inventor, Glenn Prestwich, and have been disclosed in
University of Utah invention disclosure No. U-4406 “Fall-Apart Crosslinkers for
Cell Recovery From 3D Environments” and have been filed for patent protection
through a provisional patent application submitted on May 9, 2008;
 
          WHEREAS Licensor is willing to amend the Agreement to grant Licensee
rights to improvements to technology licensed in the Agreement, these
improvements are embodied in the United States provisional patent application
No. 61/051,698;
 
NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the parties hereby agree as follows:
 
AMENDMENT

   
1.
WITNESSETH section of the Agreement is hereby deleted in its entirety and
replaced with the following:
     
          WHEREAS, certain inventions, generally characterized as and assigned
University of Utah identification number U-3405, “In situ Crosslinkable
Synthetic Extracellular Matrices”, U-3656, “Novel Chemical Modifications of
Hyaluronan” and U-4406 “Fall-Apart Crosslinkers for Cell Recovery From 3D
Environments” hereinafter collectively referred to as “the INVENTION”, have been
made in the course of research at the University of Utah conducted by Glenn
Prestwich, Xiao-Zhang Shu, Yi Luo, Kelly Kirker, Jianxing Zhang, Aleksander
Skardal and Yanchun Liu and are Covered By Patent Rights (as defined below);
     
          WHEREAS, Licensor desires that the Patent Rights be developed and
utilized to the fullest extent so that their benefits can be enjoyed by the
general public;

 

 
1

--------------------------------------------------------------------------------

 
 

 
          WHEREAS, Licensee wishes to obtain from Licensor a license under
certain rights for the commercial development, production, manufacture, use and
sale of the Patent Rights, and Licensor is willing to grant such a license upon
the terms and conditions hereinafter set forth;
     
          WHEREAS, the Patent Rights were developed in the course of research
sponsored in part by the U.S. Government, and as a consequence are subject to
overriding obligations of Licensor to the U.S. Government;
     
          NOW THEREFORE, for and in consideration of the covenants, conditions
and undertakings hereinafter set forth, the parties hereby agree as follows:
   
2.
EXHIBIT “A” of the Agreement is hereby deleted in its entirety and replaced with
the following:

 
EXHIBIT “A”
 
Patent Rights

                 
U No.
 
Matter
 
Application No.
Date of Filing
 
Title
 
Inventor(s)
U-3405
 
21101.0036U1 Provisional
 
60/390,504 6/21/2002
 
Disulfide Crosslinked Hyaluronan Hydrogels
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
21101.0036P1 PCT
 
PCT/US03/15519 5/15/03
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
21101.0036U2 Nationalized, United States
 
10/519,173 12/20/04
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
21101.0036CA1 Nationalized, Canada
 
2,489,712 5/15/03
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
21101.0036EP1 Nationalized, Europe
 
03799796.2 5/15/03
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3656
 
21101.0051P1 Provisional
 
60/526,797 12/4/2003
 
Modified Macromolecules and Methods of Making and Using Thereof
 
Glenn Prestwich, Xiao Shu
U-3656
 
21101.0051U1 PCT
 
PCT/US04/040726 12/6/2004
 
Modified Macromolecules and Methods of Making and Using Thereof
 
Glenn Prestwich, Xiao Shu
U-4406
 
24U03.1-140 Provisional
 
61/051,698 05/09/2008
 
Fall-Apart Composites and Methods of Use Thereof
 
Glenn Prestwich, Jianxing Zhang, Aleksander Skardal

 
 
2

--------------------------------------------------------------------------------

 
 
3.
Fees. Licensee shall pay to Licensor a non-refundable amendment/license fee of
three thousand dollars ($3,000) and back patent costs of three thousand dollars
($3,000), for a total of six thousand dollars ($6,000), three thousand dollars
($3,000) of which is deemed earned and immediately payable upon execution of
this Amendment and the remaining three thousand dollars ($3,000) is due six
months following the final signature and execution of this Amendment.
   
4.
Ratification of Agreement. Except as provided herein or as may be required to
effectuate the intent of the parties with respect to the amendments described in
paragraph 1 hereof, the parties hereby reaffirm and ratify the terms of the
Agreement in their entirety.
   
5.
Further Assurances. Each of Licensee and Licensor hereby agrees to execute,
deliver, verify, acknowledge, and file any and all documents, instruments, or
agreements as shall be necessary or appropriate to reflect the intent of the
parties with respect to the amendments of the Agreement described herein.
   
6.
Entire Understanding. This Amendment constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and any
modification of this Amendment shall be in writing and shall be signed by a duly
authorized representative of each party.

 
IN WITNESS WEREOF, LICENSOR AND LICENSEE have executed this AGREEMENT by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.

         
“LICENSEE”
GLYCOSAN BIOSYSTEMS, INC.
 
“LICENSOR”
UNIVERSITY OF UTAH
RESEARCH FOUNDATION
     
By:
/s/ William P. Tew  
By:
/s/ John K. Morris
(Signature)
 
(Signature)
     
Name:
William P. Tew, Ph.D.
 
Name:
John K. Morris Esq.
(Please Print)
 
(Please Print)
         
Title:
President & CEO
 
Title:
Secretary
         
Date:
June 25, 2008
 
Date:
7/3/08

 
 
3

--------------------------------------------------------------------------------

 
 
AMENDMENT TO LICENSE AGREEMENT
 
This Amendment is made as of March 6, 2009, by and between Glycosan Biosystems,
Inc. (“Licensee”), having an address at 675 Arapeen Drive, Suite 302, Salt Lake
City, Utah 84108, and the University of Utah Research Foundation, having an
address at the Technology Commercialization Office, 615 Arapeen Drive, Suite
310, Salt Lake City, UT 84108 (“Licensor”) is effective immediately.
 
RECITAL
 
          WHEREAS, Licensor and Licensee have previously entered into a license
agreement on February 15, 2006, University Control No. 1038 and amended on May
9, 2006 control No. 1038.A/1051, February 4, 2008 control number 1038.B/1210,
and June 25, 2008 control No. 1038.C/1253 (“Agreement”), with certain
inventions, generally characterized as: U-3405 “In situ Crosslinkable Synthetic
Extracellular Matrices”, U-3656 “Novel Chemical Modifications of Hyaluronan” and
U-4406 “Fall-Apart Crosslinkers for Cell Recovery From 3D Environments”;
 
          WHEREAS, Licensee wishes to delay minimum royalties;
 
          WHEREAS Licensor is willing to amend the Agreement to allow Licensee
to delay minimum royalties in exchange for an amendment fee;
 
NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the parties hereby agree as follows:
 
AMENDMENT

   
1.
Section 4.4 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 
4.4 Minimum Royalty. Commencing with the second anniversary of the Effective
Date Licensee shall be required to pay to Licensor, within sixty (60) days of
the following anniversary of the Effective Date a minimum annual royalty as
provided below:

       
YEAR 2
$7,500
       
YEAR 3
$0
       
YEAR 4
$0
       
YEAR 5
$15,000
       
YEAR 6
$22,500
       
YEAR 7
$30,000 (and Beyond)

 
The total payment shall equal the minimum royalty for that year minus the
quarterly royalties paid for that year. If the total quarterly royalty payments
in any year exceed the minimum annual royalties for that year, then no minimum
payments would be due. Licensee shall continue to pay such minimum annual
royalty until the end of the term of the last to expire of Licensor’s Patent
Rights. Licensor shall fully credit each payment of minimum annual royalties
against any earned royalty’s payable by Licensee with respect to the year in
which the minimum annual royalty is made.

 
1

--------------------------------------------------------------------------------

 
 
2.
Issue Fee. Licensee shall pay to Licensor a non-refundable amendment/license fee
of seven thousand five hundred ($7,500) and payable as;
 
$2,500 deemed earned and payable upon execution of this Amendment, $2,500 due
January 31, 2010, and $2,500 due January 31, 2011.
   
3.
Ratification of Agreement. Except as provided herein or as may be required to
effectuate the intent of the parties with respect to the amendments described in
paragraph 1 hereof, the parties hereby reaffirm and ratify the terms of the
Agreement in their entirety.
   
4.
Further Assurances. Each of Licensee and Licensor hereby agrees to execute,
deliver, verify, acknowledge, and file any and all documents, instruments, or
agreements as shall be necessary or appropriate to reflect the intent of the
parties with respect to the amendments of the Agreement described herein.
   
5.
Entire Understanding. This Amendment constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and any
modification of this Amendment shall be in writing and shall be signed by a duly
authorized representative of each party.

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WEREOF, LICENSOR AND LICENSEE have executed this AGREEMENT by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.

         
“LICENSEE”
GLYCOSAN BIOSYSTEMS
 
“LICENSOR”
UNIVERSITY OF UTAH
RESEARCH FOUNDATION
     
By:
/s/ William P. Tew  
By:
/s/ Thomas Parks
(Signature)
 
(Signature)
     
Name:
William Tew
 
Name:
Thomas Parks
(Please Print)
 
(Please Print)
         
Title:
President & CEO
 
Title:
President
         
Date:
March 19, 2009
 
Date:
3.4.09

 
 
3

--------------------------------------------------------------------------------

 
 
FIFTH AMENDMENT TO LICENSE AGREEMENT
between
GLYCOSAN BIOSYSTEMS, INC.
and
UNIVERSITY OF UTAH RESEARCH FOUNDATION
 
          This Amendment is made as of December 10, 2009, by and between
GLYCOSAN BIOSYSTEMS, INC., having an address at 675 Arapeen Drive, Suite 302,
Salt Lake City, Utah 84108, (“Licensee”), and the University of Utah Research
Foundation, having an address at the Technology Commercialization Office, 615
Arapeen Drive, Suite 310, Salt Lake City, UT 84108 (“Licensor”), and is
effective as of the date first written above.
 
RECITAL
 
          WHEREAS, Licensor and Licensee have previously entered into a license
agreement on February 15, 2006, University Control No. 1038 and amended on May
9, 2006 control No. 1038.A/1051, February 4, 2008 control number 1038.B/1210,
June 25, 2008 control No. 1038.C/1253 and 1038.D/1333 (“Agreement”), for certain
inventions, generally characterized as: U-3405 “In situ Crosslinkable Synthetic
Extracellular Matrices”, and U-3656 “Novel Chemical Modifications of Hyaluronan”
(for purposes of this Amendment, hereinafter “Invention”);
 
          WHEREAS, Licensee desires to amend the Agreement to expand the Field
of Use for specific patent applications, U-3405, European application 3799796.2,
Canadian application 2,489,712 and U-3656, US application 10/581,571, European
application 4813101.5, Canadian application 2,549,295, Australian application
2004297231, Japanese application 2006542843;
 
          WHEREAS Licensor is willing to amend the Agreement to expand the Field
of Use for the patent applications listed above;
 
NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the parties hereby agree as follows:
 
AMENDMENT

     
1.
Issue Fee. Licensee shall pay to Licensor a non-refundable amendment/license fee
of Ten Thousand Dollars ($10,000) deemed payable in two payments of five
thousand dollars ($5,000), six (6) months and twelve (12) months following
execution of this Amendment.
   
2.
Due Diligence. Licensee shall perform the following due diligence:
     
a.
Licensee shall secure additional funding which shall be no less than two million
dollars ($2,000,000) on or before the first anniversary of this Amendment.
 
b.
Licensee shall initiate safety and toxicology studies of a Licensed Product on
or before the first anniversary of this Amendment.
 
c.
Licensee shall engage a Notified Body for a CE Mark in the European Union or
submit an IND to the FDA on or before the second anniversary of this Amendment.
 
d.
Licensee shall initiate a clinical trial utilizing Licensed Product on or before
the third anniversary of this Amendment.

 
 
1

--------------------------------------------------------------------------------

 
 
3.
Section 1.6 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

 
Field of Use” shall mean exclusive use all of PATENT RIGHTS, excluding animal
therapeutics and animal health, in all countries and territories identified in
Exhibit A except that:
     
within the United States only, “Field of Use” shall mean exclusive use all of
Patent Rights, excluding human and animal therapeutics, animal health, medical
devices and pharmaceutical uses and application. Including but not limited to
uses in cosmetics, uses in topical delivery of compounds which are not
FDA-regulated therapeutic agents, reagents and platforms for in vitro cell and
tissue culture, platforms and services for in vitro drug toxicology and efficacy
testing, materials for preserving or extending the useful life of human organs
and tissues, in vivo xenograft models using human tissues, and any other uses
not specifically excluded and,
     
within the United States only, “Field of Use” shall also mean co-exclusive use
of PATENT RIGHTS to products and methods in which living tissue or cells are
incorporated outside the body into a polymer platform at a facility other than
the point-of-care facility, and the resulting hybrid device is then subsequently
implanted in humans for therapeutic use (“TISSUE ENGINEERED PRODUCTS”). These
co-exclusive rights shall be shared with no more that one other licensee and
include Sublicensing rights consistent with the AGREEMENT.

 
4.
Exhibit A of the Agreement is hereby deleted in its entirety and replaced with
the new Exhibit A attached hereto:
   
5.
Ratification of Agreement. Except as provided herein or as may be required to
effectuate the intent of the parties with respect to the amendments described in
paragraph 1 hereof, the parties hereby reaffirm and ratify the terms of the
Agreement in their entirety.
   
6.
Further Assurances. Each of Licensee and Licensor hereby agrees to execute,
deliver, verify, acknowledge, and file any and all documents, instruments, or
agreements as shall be necessary or appropriate to reflect the intent of the
parties with respect to the amendments of the Agreement described herein.
   
7.
Entire Understanding. This Amendment constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and any
modification of this Amendment shall be in writing and shall be signed by a duly
authorized representative of each party.

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WEREOF, LICENSOR AND LICENSEE have executed this AGREEMENT by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.

         
“LICENSEE”
GLYCOSAN BIOSYSTEMS, INC.
 
“LICENSOR”
UNIVERSITY OF UTAH
RESEARCH FOUNDATION
     
By:
/s/ William P. Tew  
By:
/s/ Thomas N. Parks
(Signature)
 
(Signature)
     
Name:
William P. Tew, PhD
 
Name:
Thomas N. Parks
         
Title:
President & CEO
 
Title:
President
         
Date:
Dec. 22, 2009
 
Date:
12.18.09


 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
Patent Rights

                 
University No.
 
Country/Territory
 
Application No.
 
Title
 
Inventor(s)
U-3405
 
United States
 
12/234,445 12/244,135
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
European Union
 
3799796.2
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3405
 
Canada
 
2,489,712
 
Crosslinked Compounds and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu, Yi Luo, Kelly Kirker
U-3656
 
United States
 
10/581,571
 
Modified Macromolecules and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu,
U-3656
 
European Union
 
4813101.5
 
Modified Macromolecules and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu,
U-3656
 
Canada
 
2,549,295
 
Modified Macromolecules and Methods of Making and Using Thereof
 
Glenn Preswich, Xiao Shu,
U-3656
 
Australia
 
2004297231
 
Modified Macromolecules and Methods of Making and Using Thereof
 
Glenn Prestwich, Xiao Shu
                 
U-3656
 
Japan
 
2006542843
 
Modified Macromolecules and Methods of Making and Using Thereof
 
Glenn Prestwich, Xiao Shu

 
 
4

--------------------------------------------------------------------------------

 
 
SIXTH AMENDMENT TO LICENSE AGREEMENT
between
GLYCOSAN BIOSYSTEMS, INC.
and
UNIVERSITY OF UTAH RESEARCH FOUNDATION
 
          This Amendment is made as of September 23, 2010, by and between
GLYCOSAN BIOSYSTEMS, INC., having an address at 675 Arapeen Drive, Suite 302,
Salt Lake City, Utah 84108, (“Licensee”), and the University of Utah Research
Foundation, having an address at the Technology Commercialization Office, 615
Arapeen Drive, Suite 310, Salt Lake City, UT 84108 (“Licensor”), and is
effective as of the date first written above.
 
RECITAL
 
          WHEREAS, Licensor and Licensee have previously entered into a license
agreement on February 15, 2006, University Control No. 1038 and amended on May
9, 2006 control No. 1038.A/1051, February 4, 2008 control number 1038.B/1210,
June 25, 2008 control No. 1038.C/1253, March 19, 2008 1038.D/1333 and December
22, 2090 control number 1038.E/1405 (“Agreement”), for certain inventions,
generally characterized as: U-3405 “In situ Crosslinkable Synthetic
Extracellular Matrices”, and U-3656 “Novel Chemical Modifications of Hyaluronan”
(for purposes of this Amendment, hereinafter “Invention”);
 
          WHEREAS, Licensee desires to amend the Agreement to alter due
diligence items, required in the 5th amendment, December 22, 2090 control number
1038.E/1405, to acknowledge Licensees funding accomplishments, the difficult
funding environment to delay by one year the initiation of clinical trials;
 
          WHEREAS Licensor is willing to amend the Agreement to alter the due
diligence items applications listed above;
 
NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the parties hereby agree as follows:
 
AMENDMENT

     
1.
Due Diligence. Due Diligence section in amendment 5 control number is hereby
deleted in its entirety and replaced with the following:
       
a.
Licensee shall secure funding consisting of investment and grants which shall be
no less than two million dollars ($2,000,000) on or before January 1, 2011.
 
b.
Licensee shall initiate safety and toxicology studies of a Licensed Product on
or before the first anniversary of this Amendment.
 
c.
Licensee shall engage a Notified Body for a CE Mark in the European Union or
submit an IND to the FDA on or before the second anniversary of this Amendment.
 
d.
Licensee shall initiate a clinical trial utilizing Licensed Product or obtain
regulatory approval for commercial sale on or before January 1, 2014.
     
2.
Section 1.6 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 
 
1

--------------------------------------------------------------------------------

 
 

 
Field of Use” shall mean exclusive use all of PATENT RIGHTS, excluding animal
therapeutics and animal health, in all countries and territories identified in
Exhibit A except that:
     
within the United States only, “Field of Use” shall mean exclusive of use all of
Patent Rights, excluding human and animal therapeutics, animal health, in vivo
medical devices and pharmaceutical uses and applications. Including but not
limited to in vitro medical devices, uses in cosmetics, uses in topical delivery
of compounds which are not FDA-regulated therapeutic agents, reagents and
platforms for in vitro cell and tissue culture, including such reagents and
platforms that are medical devices, excluding in vivo medical devices, platforms
and services for in vitro drug toxicology and efficacy testing, materials for
preserving or extending the useful life of human organs and tissues, including
such materials that are medical devices, excluding in vivo medical devices, in
vivo xenograft models using human tissues, and any other uses not specifically
excluded and,
     
within the United States only, “Field of Use” shall also mean co-exclusive use
of PATENT RIGHTS to products and methods in which living tissue or cells are
incorporated outside the body into a polymer platform at a facility other than
the point-of-care facility, and the resulting hybrid device is then subsequently
implanted in humans for therapeutic use (“TISSUE ENGINEERED PRODUCTS”). These
co-exclusive rights shall be shared with no more that one other licensee and
include Sublicensing rights consistent with the AGREEMENT.

 
3.
Ratification of Agreement. Except as provided herein or as may be required to
effectuate the intent of the parties with respect to the amendments described in
paragraph 1 hereof, the parties hereby reaffirm and ratify the terms of the
Agreement in their entirety.
   
4.
Further Assurances. Each of Licensee and Licensor hereby agrees to execute,
deliver, verify, acknowledge, and file any and all documents, instruments, or
agreements as shall be necessary or appropriate to reflect the intent of the
parties with respect to the amendments of the Agreement described herein.
   
5.
Entire Understanding. This Amendment constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and any
modification of this Amendment shall be in writing and shall be signed by a duly
authorized representative of each party.

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WEREOF, LICENSOR AND LICENSEE have executed this AGREEMENT by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.

         
“LICENSEE”
GLYCOSAN BIOSYSTEMS, INC.
 
“LICENSOR”
UNIVERSITY OF UTAH RESEARCH
FOUNDATION
     
By:
/s/ William P. Tew  
By:
/s/ Thomas N. Parks
(Signature)
 
(Signature)
     
Name:
William P. Tew, PhD
 
Name:
Thomas N. Parks
         
Title:
President & CEO
 
Title:
President
         
Date:
Sept. 23, 2010
 
Date:
9.22.10

 
 
3

--------------------------------------------------------------------------------

 
 
SEVENTH AMENDMENT TO LICENSE AGREEMENT
between
GLYCOSAN BIOSYSTEMS, INC.
and
UNIVERSITY OF UTAH RESEARCH FOUNDATION
 
          This Amendment is made as of February 7, 2011, by and between GLYCOSAN
BIOSYSTEMS, INC., having an address at 675 Arapeen Drive, Suite 302, Salt Lake
City, Utah 84108, (“Licensee”), and the University of Utah Research Foundation,
having an address at the Technology Commercialization Office, 615 Arapeen Drive,
Suite 310, Salt Lake City, UT 84108 (“Licensor”), and is effective as of the
date first written above.
 
RECITAL
 
          WHEREAS, Licensor and Licensee have previously entered into a license
agreement on February 15, 2006 (“License Agreement”), University Control No.
1038 and amended on May 9, 2006 control No. 1038.A/1051, February 4, 2008
control number 1038.B/1210, June 25, 2008 control No. 1038.C/1253, March 19,2008
1038.D/1333 and December 22, 2009 control number 1038.E/1405 (“Agreement”), for
certain inventions, generally characterized as: U-3405 “In situ Crosslinkable
Synthetic Extracellular Matrices”, and U-3656 “Novel Chemical Modifications of
Hyaluronan” (for purposes of this Amendment, hereinafter “Invention”);
 
          WHEREAS, upon successful completion of a merger between Glycosan
BioSystems and OrthoCyte, a wholly owned subsidiary of BioTime, Inc., the
Licensee desires to assign the License Agreement as amended to BioTime, Inc. and
to amend the License Agreement as described below;
 
          WHEREAS Licensor is willing, upon successful completion of the merger,
to assign the License Agreement as amended to BioTime, Inc. and further amend
the License Agreement as described below;
 
          NOW THEREFORE, for and in consideration of the covenants, conditions
and undertakings hereinafter set forth, the parties hereby agree that upon the
successful completion of the merger between the Licensee and OrthoCyte the
following Amendment shall become effective:
 
AMENDMENT

     
1.
Due Diligence. Due diligence section in the 6th Amendment dated September 22,
2010 is hereby deleted in its entirety and replaced with the following:
       
a.
Within 90 days of completing the merger between Glycosan and Orthocyte, Licensee
shall submit to the University’s Technology Commercialization Office a licensed
product development plan and shall use commercially reasonable efforts to
execute such plan.

 
 
1

--------------------------------------------------------------------------------

 
 
2.
Section 1. of the 4th Amendment dated March 6, 2009_is hereby deleted in its
entirety and replaced with the following:

 
          4.4 Minimum Royalty. Commencing with the second anniversary of the
Effective Date (February 15, 2006) Licensee shall pay to Licensor, within sixty
(60) days of the following anniversary of the Effective Date, a minimum annual
royalty as listed below:

       
YEAR 2 (2008)
$7,500
 
YEAR 3 (2009)
$0
 
YEAR 4 (2010)
$0
 
YEAR 5 (2011)
$0
 
YEAR 6 (2012)
$0
 
YEAR 7 (2013)
$15,000
 
YEAR 8 (2014)
$22,500
 
YEAR 9 (2015)
$30,000 (and Beyond)

 

 
The total payment shall equal the minimum royalty for that year minus the
quarterly royalties paid for that year. If the total quarterly royalty payments
in any year exceed the minimum annual royalty for that year, then no minimum
royalty payments would be due.
     
Licensee shall continue to pay such minimum annual royalty until the end of the
term of the last to expire of Licensor’s patent rights. Licensor shall fully
credit each payment of minimum annual royalties against any earned royalties
payable by Licensee with respect to the year in which the minimum annual royalty
is made.
   
3.
Assignability. For the merger between Glycosan and Orthocyte only, the Licensor
hereby waives the payment of a non-refundable assignment fee as set forth in
Article 19, Assignability of the License Agreement, and assigns the License
Agreement to BioTime. Furthermore, Article 19 or the License Agreement is
replaced in its entirety with the following:
     
          “This Agreement is not assignable or otherwise transferable (including
by operation of law, merger, or other business combination) by Licensee without
the prior written consent of Licensor, such consent however to not be
unreasonably withheld. The failure of Licensee to comply with the terms of this
paragraph shall be grounds for termination of the Agreement by Licensor under
Article 12. In the event that written consent is provided by Licensor, Licensee
will pay a non-refundable fee of thirty thousand dollars ($30,000) if the total
transaction value (including cash, in-kind, equity physical assets and other
items of value) is less than twenty five million dollars ($25 million), and
ninety thousand dollars ($90,000) if the total transaction value exceeds twenty
five million dollars ($25 million) upon the consummation of the assignment or
transfer.”
   
4.
Fees. Within 90 days of the closing of the merger between Glycosan and
Orthocyte, the Licensee shall deliver to Licensor a non-refundable
amendment/assignment fee consisting of $30,000 in the merger consideration
received by Glycosan (BioTime shares and warrants) as set forth in the Merger
Agreement between Glycosan and OrthoCyte. Pursuant to the terms of the Merger
Agreement, the value of the BioTime stock will be the 10 day trailing average of
the BioTime stock price as listed on Nasdaq on the day preceding the execution
of the Merger Agreement and the value of the BioTime warrants will be determined
by Black-Sholes calculation of the warrant value on the day preceding execution
of the Merger Agreement. Licensee shall also submit, with the assignment fee, a
certified capitalization table for Glycosan at the time of the merger indicating
BioTime shares and warrants received for Glycosan shares.

 
 
2

--------------------------------------------------------------------------------

 
 
5.
Ratification of Agreement. Except as provided herein or as may be required to
effectuate the intent of the parties with respect to the amendments described in
paragraphs 1, 2, and 3 hereof, the parties hereby reaffirm and ratify the terms
of the Agreement in their entirety.
   
6.
Further Assurances. Each of Licensee and Licensor hereby agrees to execute,
deliver, verify, acknowledge, and file any and all documents, instruments, or
agreements as shall be necessary or appropriate to reflect the intent of the
parties with respect to the amendments of the Agreement described herein.
   
7.
Entire Understanding. This Amendment constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and any
modification of this Amendment shall be in writing and shall be signed by a duly
authorized representative of each party.

 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WEREOF, LICENSOR AND LICENSEE have executed this AGREEMENT by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.

         
“LICENSEE”
GLYCOSAN BIOSYSTEMS, INC.
 
“LICENSOR”
UNIVERSITY OF UTAH RESEARCH
FOUNDATION
     
By:
/s/ William P. Tew  
By:
/s/ Thomas N. Parks
(Signature)
 
(Signature)
     
Name:
William P. Tew, PhD
 
Name:
Thomas N. Parks
         
Title:
President & CEO
 
Title:
President
         
Date:
Feb. 10, 2010
 
Date:
2.8.11

 
 

--------------------------------------------------------------------------------